Exhibit 10.25

EXHIBIT F

TO

CONTRIBUTION AGREEMENT

SALES INDEMNITY AND DEBT GUARANTEES

ARTICLE 1—ADDITIONAL DEFINED TERMS

Agreement: Means the Contribution Agreement to which this Exhibit F is attached.

Code: Means the Internal Revenue Code of 1986, as amended, and references to
sections of the Code shall include any successor provisions thereto.

Disposition: Means any sale, assignment, pledge, encumbrance, hypothecation,
mortgage, exchange, or any swap agreement or other arrangement that transfers
all or a portion of the economic consequences associated with the Partnership
Units of the Contributors as a group, provided that the following shall not
constitute Dispositions: (i) a pledge of all or a portion of the Partnership
Units of the Contributors to secure bona fide indebtedness that does not exceed
sixty percent (60%) of the value of the pledged Partnership Units of the
Contributors at the time such indebtedness is incurred so long as no foreclosure
has occurred; (ii) any pledge of Partnership Units to the Operating Partnership;
and (iii) a Permitted Disposition.

General Partner: Means the general partner of the Operating Partnership.

Guarantee Agreement: Means an agreement between the Operating Partnership, a
Contributor or another Guarantee Partner and possibly a lender (or with a lender
as a third party beneficiary), pursuant to which such Contributor or such other
Guarantee Partner guarantees debt of the Operating Partnership, which guarantee
may be on a “bottom dollar basis” provided it is on a pari passu basis with the
other Guarantee Partners and/or other partners of the Operating Partnership, and
which agreement may be in the form of a guarantee or contribution agreement. The
initial Guarantee Agreement shall be entered into prior to or contemporaneously
with the closing of the Public Offering.

Guarantee Amount: Shall mean an amount specified by each Contributor with
respect to each Contributor which is set forth in the Guarantee Agreement for
each such Contributor, provided the aggregate Guarantee Amount for all of the
Contributors shall not exceed Four Hundred Forty Three Million Seven Hundred
Fifty Thousand Dollars ($443,750,000).

Guaranteed Debt: Means the debt guaranteed by a Contributor or other Guarantee
Partner pursuant to a Guaranty Agreement.

Guarantee Opportunity: Shall have the meaning set forth in Section 3(a).

Guarantee Partner: Means a person who guarantees debt of the Operating
Partnership in connection with (i) their contribution of property to the
Operating Partnership in exchange for Partnership Units in the Formation
Transactions; or (ii) their contribution of

 

Exhibit F



--------------------------------------------------------------------------------

property to the Operating Partnership pursuant to the Operating Partnership’s
exercise of rights under an Option Agreement.

Option Agreement: Means an agreement entered into or acquired by the Operating
Partnership in connection with the Formation Transactions pursuant to which the
Operating Partnership has the right to require the contribution of certain
properties (or indirect interests therein) to the Operating Partnership, to the
extent such contribution may be made in exchange for Partnership Units.

Partnership Units Sale Restriction: The Contributors shall have satisfied this
requirement with respect to a period if at the end of such period, aggregate
Dispositions by the Contributors of Partnership Units received in the Formation
Transactions or pursuant to an Option Agreement have not caused the Partnership
Units then owned by the Contributors to be less than fifty percent (50%) of the
aggregate Partnership Units issued to the Contributors in connection with the
Formation Transactions and pursuant to an Option Agreement. In the event that
Contributors cease to satisfy this requirement, Contributors shall notify the
parties listed, at the addresses provided, in Article 5 of this Exhibit F.

Permitted Disposition: Means a Disposition to (i) a member of the immediate
family or an affiliate of the applicable Contributor, (ii) a charitable
organization a contribution to which would be deductible pursuant to Section 170
of the Code, (iii) any partnership, limited liability company or trust, the
partners, members or beneficiaries, as applicable, of which are exclusively one
or more of the Contributors or members of the immediate family or affiliates of
such Contributors and/or a charitable organization a contribution to which would
be deductible pursuant to Section 170 of the Code, or (iv) a beneficiary,
partner, member or shareholder by the trust, partnership, limited liability
company or corporation in which such person owns an interest, provided that any
such Disposition shall not involve a Disposition for value (other than the
issuance or redemption of an interest in the transferor or a reduction in the
transferor’s share of liabilities of the Operating Partnership); provided
further that for purposes of the Partnership Units Sale Restriction, a
Contributor shall be treated as continuing to own any Partnership Units which
were subject to a Permitted Disposition unless and until there has been a
Disposition by a permitted transferee, which shall be treated as a Disposition
by such Contributor.

Protected Period: Means with respect to each Contributor for each Property and
the Guarantee Opportunity, the period commencing on the closing date of the
Formation Transactions and ending on the “Initial Period” anniversary of the
closing date of the Formation Transactions, provided, however, that the
Protected Period shall be increased by successive one-year extension periods, if
the Contributors satisfy the Partnership Units Sale Restriction at the
expiration of the prior period, with the Contributors’ final extension period
ending on the “Final Period” anniversary of the closing date of the Formation
Transactions.

The Initial Period and Final Period for each Property and the Guarantee
Opportunity are as follows:

 

Property

   Initial Period   Final Period Gas Company Tower    9th   12th

 

Exhibit F



--------------------------------------------------------------------------------

Library Tower    9th   12th Solana    9th   12th KPMG Tower    9th   12th Plaza
Las Fuentes (excluding the hotel)    7th   10th Wells Fargo Tower    7th   10th
Glendale Center    None   None Plaza Las Fuentes Hotel    None   None 808 South
Olive    None   None Guarantee Opportunity    9th   12th

Qualifying Debt: Means indebtedness of the Operating Partnership that is
described in (i), (ii) or (iii) below:

(i) In the case of indebtedness secured by any property or other asset of the
Operating Partnership and not recourse to all of the assets of the Operating
Partnership, the aggregate amount of all indebtedness secured by such property
must not exceed seventy-five percent (75%) of the fair market value (as
determined by the Board in its reasonable judgment) of such property at the time
that the Guarantee Opportunity is first effective. Nonrecourse debt of a
subsidiary of the Operating Partnership shall be treated as debt of the
Operating Partnership provided the Operating Partnership guarantees such debt
and will permit the Contributor to indemnify the Operating Partnership from
certain losses associated with such guarantee on terms which are similar to
those set forth in such Contributor’s Guarantee Agreement and reasonably
acceptable to the Operating Partnership and the Contributor;

(ii) In the case of indebtedness that is recourse to all of the assets of the
Operating Partnership, the indebtedness is at all times the most senior
indebtedness recourse to all the assets of the Operating Partnership (but there
shall not be a prohibition against other indebtedness that is pari passu with
such indebtedness) and the amount of the indebtedness outstanding is at all
times at least equal to one hundred fifty percent (150%) of the aggregate amount
of the guarantees provided with respect to such indebtedness; or

(iii) Any other indebtedness approved by Robert F. Maguire III (or his successor
or designee) in his sole and absolute discretion.

In addition, debt which satisfies requirement (i) or (ii) above (but not
requirement (iii) above) will not be Qualifying Debt if and when either of the
following occurs:

(i) There are other guarantees with respect to the same indebtedness that are
prior to (i.e., with less economic risk) the Guarantee Opportunity provided to
the Contributors pursuant hereto; or

(ii) There are other guarantees with respect to the same indebtedness that are
pari passu with the Guarantee Opportunity provided to the Contributor

 

Exhibit F



--------------------------------------------------------------------------------

pursuant hereto, and the amount of all such guarantees (including the
Contributor’s guarantee) exceed seventy five percent (75%) of the fair market
value of the real estate which is security for such indebtedness measured at the
time any such guarantee is first effective (as determined by the Board in its
reasonable judgment).

Notwithstanding the foregoing, there shall be no prohibition on guarantees of
other portions of Qualifying Debt, and the above limitations shall not apply
with respect to any guarantee of such debt by the Company, provided each
Contributor is offered the opportunity to enter into an agreement with the
Company providing that such Contributor will indemnify the Company from certain
losses associated with such debt on terms which are similar to those set forth
in the Contributors’ Guarantee Agreement with respect to the debt of the
Operating Partnership.

ARTICLE 2—SALES INDEMNITY ON PROTECTED PROPERTY

(a) In the event that the Operating Partnership directly or indirectly sells,
exchanges, or otherwise disposes of any Property or any interest therein
(including without limitation, by way of merger, sale of assets or otherwise)
during the term of the Protected Period, the Operating Partnership shall
indemnify each Contributor for damages resulting to the Contributor from such
sale, exchange or disposition, as provided below. The benefit of this indemnity
may be waived on behalf of all Contributors by Robert F. Maguire III (or his
successor or designee), which waiver may be given or withheld in his sole and
absolute discretion.

(b) Section 2(a) shall not apply to the disposition of a Property if (i) such
disposition qualifies as a like-kind exchange under Section 1031 of the Code, or
an involuntary conversion under Section 1033 of the Code, or other transaction
(including, but not limited to, a contribution of property to any entity that
qualifies for the nonrecognition of gain under Section 721 or Section 351 of the
Code, or a merger or consolidation of the Operating Partnership with or into
another entity that qualifies for taxation as a “partnership” for federal income
tax purposes (a “Successor Partnership”)), in each case that does not result in
the recognition of any taxable income or gain to the Contributor with respect to
the Contributor’s Partnership Units; provided, however, that: (1) in the event
of a disposition of a Property under Section 1031 or Section 1033 of the Code or
pursuant to another tax deferred transaction, any property that is acquired in
exchange for or as a replacement for such Property shall thereafter be
considered that Property for purposes of this Exhibit F; (2) if a Property is
transferred to another entity in a transaction in which gain or loss is not
recognized, the interest of the Operating Partnership in such entity shall
thereafter be considered that Property for purposes of this Exhibit F, and if
the acquiring entity’s disposition of such Property would cause the Contributor
to recognize gain or loss as a result thereof, the transferred Property still
shall be considered that Property for purposes of this Exhibit F; and (3) in the
event of a merger or consolidation involving the Operating Partnership and a
Successor Partnership, the Successor Partnership shall have agreed in writing
for the benefit of the Contributor that all of the restrictions of this
Exhibit F shall apply with respect to each Property, or (ii) with respect to
each Contributor, the adjusted taxable basis of the Property has increased in
the hands of the Operating Partnership to fair market value as a result of a
taxable disposition of the Partnership Units received in the

 

Exhibit F



--------------------------------------------------------------------------------

Formation Transactions or otherwise, such that a taxable disposition of such
Property by the Operating Partnership would not result in the allocation of
taxable gain to the Contributor pursuant to Section 704(c) of the Code.

(c) The indemnity rights and remedies of the Contributor upon any sale,
exchange, or other disposition of any Property or any interest therein
(including without limitation, by way of merger, sale of assets or otherwise)
under Section 2(a) shall be limited to a claim for monetary damages (including,
without limitation, incidental, consequential, indirect and special damages,
whether foreseeable or not) against the Operating Partnership or any Successor
Partnership. All such damages shall be indemnifiable under Section 3.3 of the
Agreement and shall be treated as “Losses” for purposes thereof. Any claim,
dispute or controversy arising out of, or in connection with, or in relation to
the interpretation, performance or breach of this Exhibit F shall be subject to
the provisions of Section 7.1 of the Agreement. For purposes of determining any
damages payable by the Operating Partnership or a Successor Partnership to a
Contributor pursuant to this Article 2, damages shall be calculated to protect
the Contributor or Contributors against all direct and indirect adverse tax
consequences. The Operating Partnership acknowledges that any calculation of
damages payable to the applicable Contributor or Contributors will not be based
on the time value of money or the time remaining within the Restricted Period.
All damages shall be due and payable by the Operating Partnership or a Successor
Partnership at the time of any sale, exchange or other disposition.

ARTICLE 3—AVAILABILITY OF GUARANTEES

(a) During the Protected Period, the Operating Partnership shall use
commercially reasonable efforts to make available to each Contributor the
opportunity (a “Guarantee Opportunity”) to make a guarantee of Qualifying Debt
of the Operating Partnership pursuant to a Guaranty Agreement in an amount at
least equal to the Guarantee Amount. Each Contributor may provide its Guarantee
Agreement provided such agreement shall not expand Contributor’s rights
hereunder and shall be subject to the reasonable comments and approval of the
Operating Partnership. During the Protected Period, if Guaranteed Debt is to be
repaid and, immediately after such repayment, the outstanding amount of such
Guaranteed Debt would be less than the Guarantee Amount with respect to such
Guaranteed Debt, the Operating Partnership shall use commercially reasonable
efforts to provide to each Contributor a new Guarantee Opportunity with respect
to Qualifying Debt in an amount equal to the Guaranteed Debt being repaid. In
the event that the Operating Partnership is required to use commercially
reasonable efforts to offer a Guarantee Opportunity pursuant to this
Section 3(a), the Operating Partnership will provide the Contributor notice of
the type, amount and other relevant attributes of the Qualifying Debt with
respect to which the Guarantee Opportunity is offered at least ten (10) business
days, to the extent reasonably practicable, but in no event less than five
(5) business days prior to the earlier of the closing of the incurrence of such
debt and the scheduled repayment of the existing Guaranteed Debt. In the event
that the Operating Partnership or a related party repurchases outstanding
Guaranteed Debt, whether or not such debt is retired, the repurchase thereof
shall be treated as a repayment of the Guaranteed Debt for purposes of this
Article 3.

(b) Each Contributor acknowledges that Guarantee Partners other than such
Contributor have the right to guarantee debt of the Operating Partnership on
terms which are

 

Exhibit F



--------------------------------------------------------------------------------

similar to the terms set forth in this Exhibit F. The Operating Partnership
shall use commercially reasonable efforts to offer each Guarantee Opportunity to
the Guarantee Partners (including the Contributors) on a pro rata basis, based
on the proportion of each Guarantee Partner’s Guarantee Amount to the aggregate
Guarantee Amounts of all Guarantee Partners, unless the Guarantee Partners agree
to accept Guarantee Opportunities on other than a pro rata basis.

(c) The Operating Partnership agrees to file its tax returns taking the position
that the Guaranteed Debt is allocable to the Contributor guaranteeing such debt
for purposes of Section 752 of the Code, absent a determination to the contrary
by the Internal Revenue Service. However, the Operating Partnership makes no
representation or warranty to Contributor that any guarantee entered into
pursuant to Section 3(a) shall be respected for federal income tax purposes so
as to enable Contributor to be considered to bear the “economic risk of loss”
with respect to the indebtedness thereby guaranteed by Contributor for purposes
of either Section 752 or Section 465 of the Code.

(d) The indemnity rights and remedies of each Contributor for a breach or
violation of the covenants set forth in Section 3(a) shall be limited to a claim
for monetary damages (including, without limitation, incidental, consequential,
indirect and special damages, whether foreseeable or not) against the Operating
Partnership or any Successor Partnership. All such damages shall be
indemnifiable under Section 3.3 of the Agreement and shall be treated as
“Losses” for purposes thereof. Any claim dispute or controversy arising out of,
or in connection with, or in relation to the interpretation, performance or
breach of this Exhibit F shall be subject to the provisions of Section 7.1 of
the Agreement. For purposes of determining any damages payable by the Operating
Partnership or a Successor Partnership to a Contributor pursuant to this
Article 3, damages shall be calculated to protect the Contributor or
Contributors against all direct and indirect adverse tax consequences. The
Operating Partnership acknowledges that any calculation of damages payable to
the applicable Contributor or Contributors will not be based on the time value
of money or the time remaining within the Restricted Period. All damages shall
be due and payable by the Operating Partnership or a Successor Partnership at
the time of any sale, exchange or other disposition.

(e) The Operating Partnership shall not be obligated to undertake efforts to
maintain any level of indebtedness in excess of the amounts specifically
required to meet the obligations set forth above in this Article 3.

ARTICLE 4—NOTICE

In the event that the Contributors cease to satisfy the requirements of the
Partnership Units Sale Restriction, the Contributors shall notify the parties
listed below. Any notice to be given hereunder shall be given in writing by
personal delivery or by registered or certified mail, postage prepaid, return
receipt requested, and shall be deemed communicated as of the date of personal
delivery (including delivery by overnight courier). Mailed notices shall be
addressed as set forth below, but any party may change the address set forth
below by written notice to Contributors.

Philadelphia Plaza – Phase II

c/o Thomas Development Partners

 

Exhibit F



--------------------------------------------------------------------------------

355 South Grand Avenue, Suite 2820

Los Angeles, California 90071

Phone: (213) 613-1900

Facsimile: (213) 613-1903

Attention: James A. Thomas

Maguire Partners – Master Investments, LLC

c/o Gilchrist & Rutter

Wilshire Palisades Building

1299 Ocean Avenue, Suite 900

Santa Monica, CA 90401

Phone: (310) 393-4000

Facsimile: (310) 394-4700

Attn: Paul S. Rutter, Esq.

 

Exhibit F